Citation Nr: 0511054	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  02-03 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of myocardial infarctions.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a skin disorder.

4.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a chronic disability from a 
rhinoplasty procedure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver Colorado, which denied entitlement to a compensable 
rating for hemorrhoids, denied entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for a myocardial 
infarction, denied entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a skin disorder, and 
denied entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a chronic disability from rhinoplasty.

The claims for a compensable rating for hemorrhoids and for 
compensation under 38 U.S.C.A. § 1151 for myocardial 
infarction were received in May 1994.  The 38 U.S.C.A. § 1151 
claim for myocardial infarction was recharacterized to 
reflect the veteran's additional contentions during the 
pendancy of the claim.  The claim for compensation under 
38 U.S.C.A. § 1151 for a skin rash was received in August 
1999, and the claim for compensation under 38 U.S.C.A. § 1151 
for a chronic disability from rhinoplasty was received in 
February 2000.

The veteran filed a notice of disagreement in March 2001; a 
statement of the case was issued in February 2002; and a 
timely appeal was filed in April 2002.

In August 2003, the Board remanded all the issues on appeal 
to ensure compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA); for consideration of evidence obtained by the 
Board in light of the holding in Disabled American Veterans 
v. Secretary of Veteran Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); and for further development.

In April 2005, the Board granted the veteran's motion to 
advance his case on the Board's docket for good cause shown 
(age in excess of 75 years).


FINDINGS OF FACT

1.  Hemorrhoids are present, but are not large or thrombotic, 
are not irreducible, are without excessive redundant tissue, 
do not bleed persistently, and do not cause anemia.

2.  There is no medical evidence to suggest that the veteran 
had any myocardial infarctions as a result of allergic 
reactions to medications prescribed by VA physicians.

3.  The veteran has had an allergic reaction to cephalexin 
and clindamycin, prescribed by VA physicians, but without 
chronic sequelae.

4.  While the veteran did not improve after a rhinoplasty 
surgery performed by VA, there is no medical evidence of 
additional disability as a result of that surgery.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155; 5103, 5103A, 5104 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.114 Diagnostic 
Code 7336 (2004). 

2.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of myocardial infarctions 
resulting from medications prescribed by VA physicians is not 
warranted.  38 U.S.C.A. § 1151 (West 1991); 38 U.S.C.A. 
§§ 5103, 5103A, 5104 (West 2002); 38 C.F.R. §§ 3.358, 3.800 
(2004). 


3.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for a skin disorder resulting from 
medications prescribed by VA physicians is not warranted.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5104 (West 2002); 38 C.F.R. 
§§ 3.361, 3.800 (2004). 

4.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for a chronic disability resulting from 
rhinoplasty surgery performed by VA physicians is not 
warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5104 (West 
2002); 38 C.F.R. §§ 3.361, 3.800 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a November 2001 letter, the RO notified the veteran of the 
passage of the VCAA, of the information and evidence needed 
to substantiate and complete his claims, of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The letter also advised the veteran to tell VA whether there 
was any additional information of evidence he thought would 
support his claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In a February 2004 letter, following a Board remand directing 
the RO to ensure compliance with the requirements of the 
VCAA, the RO again notified the veteran of the information 
and evidence needed to substantiate and complete his claims, 
of what part of that evidence he was to provide, and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

It is noted that the original rating decision on appeal for 
service connection for a compensable rating for hemorrhoids 
was in February 2001, therefore, the veteran did not receive 
a VCAA notice prior to the initial rating decision denying 
his claims.  Nonetheless, the Board finds that the lack of 
such a pre-decision notice is not prejudicial to the veteran.  
VCAA notice was provided by the RO in November 2001 and again 
in February 2004, prior to the transfer and certification of 
the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

The veteran is represented and has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  Moreover, the veteran has been afforded VA medical 
examinations in June 2003 in connection with his claims.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Factual Background

The appellant is a World War II veteran, having performed 
active service from February 1943 to December 1945.

The veteran's discharge physical examination in 1945 
reflected the presence of mild to moderate external 
hemorrhoids.  Post-service medical records document episodes 
during which his hemorrhoids have been symptomatic.
A November 1992 VA clinic note refers to chronic sinus 
trouble.

A December 1992 VA clinic note shows complaint of nasal 
obstruction, right worse than left, and some nasal bleeding.  
The assessment was nasal obstruction with discharge, symptoms 
consistent with sinusitis.

A January 1993 VA Computed Tomography (CT) scan showed 
ethmoid, maxillary disease, and nasal obstruction, with 
reference to marked nasal tip droop. 

The veteran was hospitalized in January 1993 at a VA facility 
with complaints of chest pain and shortness of breath of 24 
hours duration.  He reported a 4-5 year history of such 
episodes.  An electrocardiogram (EKG) showed borderline left 
ventricular hypertrophy, but did not show a heart attack.  
The diagnosis was gastro esophageal reflux and hypertension.  
The veteran was prescribed Metoprolol (a beta blocker) for 
hypertension, and instructed to follow a cardiac diet.

The veteran received a VA medical examination in March 1993.  
Diagnoses included essential hypertension with moderate 
control on current antihypertensives and without evidence of 
long-term sequelae.  His current medication was noted to 
include 50 mg of Metoprolol.

An April 1993 VA Ear, Nose, and Throat (ENT) clinic note 
contains an impression of nasal crusting.

July and August 1993 VA clinic notes show allergic rhinitis.

The veteran was hospitalized in September 1993 at a VA 
facility for syncope.  The syncope was considered likely 
secondary to the prescribed Metoprolol, and the Metoprolol 
was discontinued.  It was noted that, by history, the veteran 
had poorly controlled hypertension and might have sick sinus 
syndrome which would require a pacemaker.  Heart attack was 
ruled out.

An October 1993 VA follow-up found no recurrence of syncope 
and noted the veteran was no longer on Metoprolol.

A December 1993 VA Holter monitor report showed marked sinus 
arrhythmia and sinus bradycardia.

A September 1994 VA EKG showed an inferior infarct was 
present, age undetermined.

A November 1994 VA clinic note contains an assessment of 
right anterior nasal obstruction secondary to tip ptosis, 
epistaxis, and septum midline.

A December 1994 VA clinic note shows tip ptosis and 
epistaxis.  The proposed plan of treatment refers to 
rhinolift, septal cartilage graft to columnella for tip, 
anticipate septal mucosal projection, and elevation to help 
with epistaxis.

The veteran signed a VAMC consent form in December 1994.  The 
consent form is for a rhinoplasty operative procedure, with 
probable septal mucosal flaps and possible cartilage graft.  
The form listed risks involving the septum, continued 
epistaxis, and failure to improve breathing.

The December 1994 VA operative report showed that the veteran 
was unable to breathe through his nose from nasal valve 
collapse secondary to tip droop, and the operative procedure 
included rotating the tip and providing support to the tip by 
performing a Goldman rhinoplasty.  The report noted that 
there were no operative complications and the veteran 
tolerated the procedure without difficulty.

A December 1994 VA clinic note shows actinic keratosis and 
eczema.  VA outpatient records, both before and after the 
rhinoplasty, show treatment for various skin conditions 
including rashes, eczema, exerodermal eczema, actinic 
keratosis, and seborrheic dermatitis.  

A January 1995 VA outpatient record reflects the veteran's 
report of improved breathing and being pleased with the 
results of the surgery.

A February 1995 VA outpatient record reflects the veteran's 
report of improved breathing, but he still had postnasal 
drip.  Clinical findings were good cosmetic results and nasal 
valve collapse with inspiration.  Proposed treatment was a 
nasal valve splint.

A June 1995 VA outpatient record reflects the veteran's 
report of persistent right nasal obstruction.  Clinical 
findings were dry mucosa with moderate crusting, septum 
deviated to the right.

An August 1995 VA outpatient record contains a diagnosis of 
allergic rhinitis with nasal crusting.

An October 1995 outpatient record reflects the veteran's 
report of blood from the nares.

The veteran received VA outpatient treatment for recurrent 
sinusitis and rhinitis in January 1996.

A January 1996 VA outpatient record documented a discussion 
with the veteran regarding the risk of cross action of 
cephalosporin (aka Keflex, Cephalexin).

A March 1996 VA outpatient record reflects the veteran's 
report of nasal obstruction.  Clinical findings were 
columnellar collapse.  Revision rhinoplasty surgery was noted 
as an option.

An April 1996 VA outpatient record notes nasal drainage with 
trouble breathing, improved, and ptosis and chronic rhinitis.  
Clinical findings included atrophic mucosa, crusting, and 
ptosis with improved breathing when tip lifted.  The 
assessment was chronic rhinitis and tip ptosis.  Tip plasty 
was noted as a possible treatment.

A May 1996 VA outpatient record reflects the veteran's report 
of continued trouble breathing, but shows that the rhinitis 
had resolved.  Clinical findings showed the nose clear.  

May 1996 VA outpatient records reflect that the veteran 
developed a severe erythematous maculopapular rash after 
receiving clindamycin for sinusitis.  Clindamycin was 
discontinued, the veteran gradually improved, and the rash 
resolved completely without sequelae.

An August 1996 VA outpatient record showed hydroxzine was 
administered for abdominal discomfort.  Subsequent outpatient 
records showed the veteran experienced dizziness attributable 
to the hydroxzine but did not show the veteran had a heart 
attack after being administered hydroxzine.

A September 1996 VA outpatient record contained clinical 
findings of valve collapse.  The veteran was fitted with 
nasal splints.

A March 1997 VA EKG showed an inferior infarct, age 
undetermined.

A May 1997 VA outpatient record shows that Keflex was 
prescribed for rhinorrhea/sinusitis.

May 1997 St. Anthony/Centura records show that the veteran 
was hospitalized for bradycardia, with no chest pain.  He 
reported that VA had started him on Keflex the previous day.  
He received therapy for hyperkalemia (a high potassium 
concentration) which resolved the bradycardia.  Keflex was 
discontinued.  Discharge diagnoses included adverse reaction 
to Keflex.  Symptoms related to the adverse reaction to 
Keflex were resolved.  A heart attack was ruled out.

August 1997 St. Anthony/Centura records show the veteran was 
hospitalized for marked sinus bradycardia and left 
ventricular hypertrophy and underwent insertion of a 
pacemaker.

A September 1997 St. Anthony/Centura echocardiogram showed a 
probable old myocardial infarction, but did not show a heart 
attack at that time.

An October 1997 St. Anthony/Centura echocardiogram showed 
decreased contractility of the posterior wall, interpreted to 
be compatible with posterior infarction.  A second October 
1997 echocardiogram showed a possible apical myocardial 
infarction.

An October 1997 St. Anthony/Centura discharge summary 
contains a diagnosis of acute inferior myocardial infarction.

In December 1997, the veteran was hospitalized at St. 
Anthony/Centura for syncope.  Blood pressure medications were 
cut back as they may have caused the syncope.  There was no 
indication of a heart attack.

In July 1998, the veteran was hospitalized at St. 
Anthony/Centura with diagnoses including congestive heart 
failure.  The hospitalization report referenced 
echocardiogram findings from November 1997 that showed 
decreased contractility of the posterior wall compatible with 
a posterior infarction and the assessment included congestive 
heart failure exacerbation, admit for rule out myocardial 
infarction.

A July 1998 St. Anthony/Centura cardiology consult found no 
evidence of left-sided heart disease and noted a March 1997 
echocardiogram which showed relatively decent left 
ventricular function.  Evidence of cor pulmonale was noted.  

A July 1999 VA outpatient record reflects the veteran's 
report that he had frequent nose bleeds since the December 
1994 rhinoplasty surgery and his nose bleeds when he blows 
it.

A November 1999 follow-up cardiac evaluation by Provenant 
Heart Center reflect that the veteran was doing well, had no 
definite shortness of breath or chest pain, and has had no 
symptoms of syncope secondary to his sick sinus syndrome.  An 
EKG showed right bundle branch block pattern with an old 
inferior infarction.

A March 2000 VA outpatient record reflects the presence of 
small, external hemorrhoids.

A September 2000 VA outpatient record reflects treatment for 
rhinorrhea.

A January 2001 VA outpatient record reflects normal rectal 
tone, smooth, with no nodules palpated.

A March 2001 lab report showed a normal hematocrit of 45.1.

An April 2001 letter from Lester Lockspeiser, M.D., reflects 
that he is the cardiologist who has taken care of the veteran 
for the last 3 1/2 years and that the veteran underwent 
insertion of a permanent pacemaker because of severe 
bradycardia and hypotension, complicated by syncope spells.

A January 2002 letter from a VA physician states that the 
veteran's hemorrhoids are quite severe and offer more 
impairment than in the past.

A June 2003 x-ray report of the sinuses found increased 
density projecting with the inferomedial aspect of the left 
orbit and bony density projecting the oropharynx, of 
uncertain significance.  The para nasal sinuses and sella 
were unremarkable.  

A June 2003 lab report showed anemia, with a hematocrit of 
32.3 and normal blood cell indices.

The veteran received a VA medical examination in June 2003.  
The examining physician stated he reviewed the medical 
records and claim folder in depth, interviewed the veteran, 
and examined him.

With respect to hemorrhoids, the veteran's long history of 
hemorrhoids dating back to active service, when he was 
discharged with mild to moderate external hemorrhoids, was 
noted.  The veteran reported that he had problems with 
hemorrhoids about one time each week, with pain and mild 
bleeding.  The veteran's main complaint was daily, watery 
diarrhea, with two large watery bowel movement each day, 
which has persisted for many years.  Bowel movements were not 
bloody.  All tests for etiology of the diarrhea have been 
inconclusive, and the veteran is thought to possibly have 
irritable bowel syndrome.  The veteran wears diapers which he 
changes 1-2 times per day.  The veteran has not had surgery 
for his hemorrhoids.  The veteran has had multiple 
colonoscopies and proctosigmoidoscopies over the preceding 10 
years, with no reports of significant hemorrhoids in any of 
those procedures.  Non-bleeding diverticulosis from the 
descending colon to the sigmoid colon has been shown, most 
recently in a September 2002 sigmoidoscopy, but there was no 
mention of hemorrhoids in the report.

The examining physician stated that, while the diarrhea may 
make the veteran's hemorrhoids worse, the diarrhea is not 
caused by the hemorrhoids.  

On examination, the physician found a small external 
hemorrhoid palpable on the right side, with no excessive or 
redundant tissue and no evidence of bleeding.

The examining physician noted the veteran's March 2001 lab 
report showing a normal hematocrit of 45.1 and a June 2003 
lab report showing anemia with a hematocrit of 32.3.  The 
veteran's ferritin was low, indicating the likely etiology as 
blood loss with low iron level, with diverticular bleeding 
the possible cause.  The veteran gave a history of only mild 
bleeding from his hemorrhoids once weekly and, based on the 
veteran's description of his hemorrhoidal problem, the 
examining physician concluded the anemia was unlikely to be 
caused by his hemorrhoids.

The diagnosis was hemorrhoids, but without excessive 
redundant tissue.  The veteran is symptomatic approximately 
1-2 times per week.  He does have anemia, but it is unlikely 
that this degree of anemia is secondary to his report of 
hemorrhoidal bleeding.

With respect to the veteran's allergic reaction to Keflex in 
May 1997 and his heart condition, the examining physician 
concluded that the cardiac condition bears no relation to the 
reaction to Keflex.

The veteran's long history of cardiac problems dating from 
the early 1990's was noted; in particular, the veteran's 
hospitalizations on several occasions in different hospitals 
for chest pain, shortness of breath, syncope and near 
syncope.  Evidence of sinus arrhythmias and bradycardia dated 
from 1993.  The veteran was found to have sick sinus syndrome 
and necessitated pacemaker placement in 1997.  The physician 
opined that many of the veteran's symptoms were secondary to 
the sick sinus syndrome.

The veteran's admission to St. Anthony's the day after being 
prescribed Keflex for sinusitis was noted.  On admission the 
veteran had decreased blood pressure, bradycardia, a low 
pulse rate, renal insufficiency and hyperkalemia with an 
elevated K level to 6.7.  The hyperkalemia and renal 
insufficiency resolved with treatment.  An echogram showed 
LVH and decreased apex contractility but normal ejection 
fraction.  

There was no evidence of a myocardial infarction, either by 
EKG findings or by cardiac enzyme elevation.  There was no 
mention of a skin rash.  While the bradycardia improved with 
resolution of the hyperkalemia, the veteran was subsequently 
found to have sick sinus syndrome which played a role in the 
bradycardia as well.  

The diagnosis was sick sinus syndrome, pacemaker placement in 
August 1997.  There was no evidence to suggest that the 
veteran's cardiac condition is secondary to allergic 
reactions to his medications.  EKG showed evidence of old 
inferior infarction.  Cardiac workload capacity was estimated 
at between 5 and 7 METS.

The examining physician specifically found that the veteran 
likely had an adverse reaction to the Keflex, which may have 
contributed to his need for hospitalization in May 1997.  
However, he also found that the veteran did not suffer any 
chronic sequelae secondary to the reaction and specifically 
did not have a myocardial infarction at that time.

With respect to the skin rash, the examining physician noted 
that there was no medical evidence of record that the veteran 
developed a rash after his December 1994 rhinoplasty.  
Shortly after his procedure, during outpatient visits, the 
veteran was found to have eczema and actinic keratosis, but 
they are not allergic in nature.  
While the veteran developed erythematous maculopapular rash 
on his face, neck, arms, back, chest, abdomen and lower 
extremities in May of 1996 after receiving clindamycin for 
sinusitis, the patient gradually improved after the 
clindamycin was discontinued.  The rash ultimately resolved 
completely, without sequelae.

The diagnosis was allergic reaction to Keflex and 
clindamycin, but without chronic sequelae.

With respect to the rhinoplasty, the examining physician 
noted that the veteran 
initially improved after surgery but began to develop 
recurrent problems with obstruction.  The veteran reported 
being congested with obstructed breathing several days each 
week and being on antibiotics for sinusitis about 3 times per 
year.  

On clinical examination, the physician found evidence of a 
greater than 50 percent obstruction on both sides and, as the 
veteran breathes in, there is nasal collapse, which almost 
obliterates the nasal passages.  

The diagnosis was status post rhinoplasty with nasal valve 
collapse.  The veteran did not improve after surgery but 
there is no evidence that the patient suffered additional 
disability as a result of the surgery.

A June 2003 St. Anthony/Centura Hospital report includes 
discharge diagnoses of question syncope status post fall, 
with concussion and traumatic brain injury, status post 
pacemaker, coronary artery disease with remote myocardial 
infarction, anemia of unclear etiology, and hypertension.  

An October 2004 VA outpatient record reflects treatment for 
diffuse pruritis and dermatitis, bilateral forearms and 
chest.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule) found in 38 C.F.R., Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, and 4.41 (2004).

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of the 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Hemorrhoids, external or internal, are rated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7336.

Mild or moderate hemorrhoids are noncompensable.  Large or 
thrombotic hemorrhoids, irreducible, with excessive redundant 
tissue, evidencing frequent occurrences, warrant a 10 percent 
rating.  Hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures, warrant a 20 percent 
rating, the maximum permissible rating under Diagnostic Code 
7336.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2004).

The statutory criteria applicable to claims for benefits 
under the provisions of 38 U.S.C.A. § 1151 underwent a 
significant revision effective October 1, 1997.  For claims 
filed prior to October 1, 1997, only a causal connection 
between VA medical treatment and an additional disability is 
required for compensation, and there is no requirement to 
show negligence, error in judgment, or other fault in the 
hospitalization or medical or surgical treatment furnished by 
VA.  38 U.S.C.A. § 1151 (West 1991); Brown v. Gardner, 115 
S.Ct. 552 (1994).

For claims filed on or after October 1, 1997, Compensation is 
awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service connected, if the 
qualifying additional disability or qualifying death was not 
the result of the veteran's willful misconduct, and

1)	the disability or death was caused by hospital care, 
medical or surgical 
treatment, or examination furnished the veteran, and

A)	carelessness, negligence, lack of proper skill, 
error in judgment, or
similar instance of fault on the part of the VA in 
furnishing the hospital care, medical or surgical 
treatment, or examination; or

B)	an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 
2002).

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based to the veteran's condition after such care, 
treatment, examination, services, or program has stopped.  
Each involved body part or system is considered separately.  
38 C.F.R. § 3.361(b).

Claims based on additional disability or death due to 
hospital care, medical or surgical treatment, or examination 
must meet the causation requirements of this paragraph and 
paragraph (d)(1) or (d)(2) of this section.  Claims based on 
additional disability or death due to training and 
rehabilitation services or compensated work therapy program 
must meet the causation requirements of paragraph (d)(3) of 
this section.  Actual causation is required.  To establish 
causation, the evidence must show that the hospital care, 
medical or surgical treatment, or examination resulted in the 
veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  To establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (as explained in 
paragraph (c) of this section); and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider; or (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To determine whether 
there was informed consent, VA will consider whether the 
health care providers substantially complied with the 
requirements of § 17.32 of this chapter.  Minor deviations 
from the requirements of § 17.32 of this chapter that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express (i.e., 
given orally or in writing) or implied under the 
circumstances specified in § 17.32(b) of this chapter, as in 
emergency situations.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided. In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of § 17.32 of this chapter.  To establish 
that the provision of training and rehabilitation services or 
a CWT program proximately caused a veteran's additional 
disability or death, it must be shown that the veteran's 
participation in an essential activity or function of the 
training, services, or CWT program provided or authorized by 
VA proximately caused the disability or death.  The veteran 
must have been participating in such training, services, or 
CWT program provided or authorized by VA as part of an 
approved rehabilitation program under 38 U.S.C. chapter 31 or 
as part of a CWT program under 38 U.S.C.§ 1718.  It need not 
be shown that VA approved that specific activity or function, 
as long as the activity or function is generally accepted as 
being a necessary component of the training, services, or CWT 
program that VA provided or authorized.  38 C.F.R. § 
3.361(d).

Analysis

Entitlement to a compensable rating for hemorrhoids

The veteran contends that his hemorrhoids have gotten worse 
and that he now needs surgery for hemorrhoids.

At the time of his discharge from active service, the veteran 
had mild to moderate external hemorrhoids.  Post service 
medical records document episodes during which his 
hemorrhoids have been symptomatic.

VA outpatient treatment records reflect that, in March 2000, 
small external hemorrhoids were present and that, in January 
2001, rectal tone was normal with no modules palpated.

While a January 2002 letter from a VA physician refers to the 
veteran's hemorrhoids as severe, the letter does not provide 
any rationale for that opinion, nor does it contain any 
specific medical information that could serve as a basis for 
assigning a compensable rating.  Moreover, the subsequent 
January 2003 VA medical examination directly contradicts that 
opinion.

A January 2003 VA medical examination noted the veteran's 
long history of hemorrhoids, but found only one small 
external hemorrhoid, with no excessive or redundant tissue 
and no evidence of bleeding.  The examining physician noted a 
lab report showing anemia, but concluded that the anemia was 
unlikely to be caused by the veteran's hemorrhoids, given the 
veteran's description of his hemorrhoidal problems which 
consisted primarily of frequent non-bloody, watery bowel 
movements. 

The examining physician also noted the reports of multiple 
colonoscopies and sigmoidoscopies performed over the previous 
10 years, none of which showed any significant hemorrhoids, 
and the most recent sigmoidoscopy report of September 2002, 
which did not mention the existence of hemorrhoids.

There is no medical evidence of record showing persistent 
bleeding with secondary anemia or fissures to warrant a 20 
percent rating, and no medical evidence of record showing the 
presence of large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue, evidencing frequent recurrences, 
to warrant a 10 percent rating.

As none of the criteria for a 10 or 20 percent rating have 
been met, the claim for entitlement to a compensable rating 
for hemorrhoids must be denied. The evidence is not so evenly 
balanced that there is doubt as to any material issue. 
38 U.S.C.A. §§ 1155; 5103, 5103A, 5104; 38 C.F.R. §§ 4.3, 
4.7, 4.31, 4.114 Diagnostic Code 7336.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of myocardial infarctions

The veteran initially contended that he suffered two 
myocardial infarctions in 1993 as a result of medication 
prescribed by VA.  In August 1999, the veteran added the 
contention that he suffered an additional myocardial 
infarction in May1997 as a result of medication prescribed by 
VA.  In February 2000, the veteran added the contention that 
he suffered an additional myocardial infarction in May 1998.

When a law or regulation changes after a claim has been filed 
or reopened, but before the judicial process has been 
concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise, or permitted the 
Secretary to do otherwise and the Secretary did so.  

Here, the law changed subsequent to the veteran's 1994 claim 
for residuals of myocardial infarctions and must be evaluated 
under both the old and new versions of 38 U.S.C.A. § 1151 to 
determine which version is most favorable to him.  Since the 
pre-October 1, 1997 version of 38 U.S.C.A. § 1151 does not 
require a showing of fault or negligence, that version is 
more favorable to him and will be applied.

Myocardial infarctions in 1993 as a result of medication 
prescribed by VA

The evidence shows that the veteran was hospitalized at a VA 
facility in January 1993 with chest pain and shortness of 
breath.  He reported a history of such episodes going back 4-
5 years.  While an EKG showed borderline left ventricular 
hypertrophy, there was no clinical evidence that he had 
suffered a myocardial infarction.  Gastro esophageal reflux 
and hypertension were diagnosed and he was put on Metoprolol 
for hypertension.  

In September 1993 the veteran was hospitalized at a VA 
facility for syncope which was considered to be likely 
secondary to the prescribed Metoprolol.  Myocardial 
infarction was ruled out.  Metoprolol was discontinued.

A December 1993 Holter monitor report showed marked sinus 
arrhythmia and sinus bradycardia.

There is no medical evidence of record, from either VA or 
private sources, showing that a myocardial infarction 
occurred at any time prior to the veteran's February 1994 
claim.




Myocardial infarction in May 1997 as a result of medication 
prescribed by VA

The evidence shows that an infarct was first detected in a 
September 1994 VA echogram, which showed an inferior infarct, 
age undetermined.

In May 1997, the veteran was placed on Keflex for a sinus 
condition by a VA practitioner.  The following day the 
veteran was hospitalized at St. Anthony Hospital for 
bradycardia, with no chest pain.  Bradycardia was resolved 
with therapy for hyperkalemia.  The discharge diagnoses 
included an adverse reaction to Keflex, which resolved when 
the Keflex was discontinued.  Myocardial infarction was 
specifically ruled out.

Subsequent St. Anthony medical records in August, September, 
and October, 1997, including EKG and echogram findings, show 
evidence of an old myocardial infarction, but do not show an 
additional myocardial infarction, nor do they attribute the 
old infarction to any prescribed VA medications.

There is no medical evidence of record, from either VA or 
private sources, showing that a myocardial infarction 
occurred in May 1997, or at any other time in 1997.

Myocardial infarction in May 1998 as a result of medication 
prescribed by VA

In July 1998 the veteran was hospitalized at St. Anthony 
Hospital for congestive heart failure, admit for rule out 
myocardial infarction.  A cardiology consult found no 
evidence of left-sided heart disease and noted an 
echocardiogram which showed relative decent left ventricular 
function.  

There is no medical evidence of record, from either VA or 
private sources, showing that a myocardial infarction 
occurred in May 1998, or at any other time in 1998.

Summary of myocardial infarction claims

While the pre-October 1997 version of 38 U.S.C.A. § 1151 does 
not require a showing of fault or negligence, it does require 
a causal relationship between VA medical treatment and the 
additional disability claimed.  Here, there is no evidence of 
record from any source that the veteran suffered a myocardial 
infarction as a result of VA-prescribed medications or any 
other VA medical treatment.

With respect to the veteran's claim of two myocardial 
infarctions in 1993, hypertension, bradycardia and gastro 
esophageal reflux were diagnosed, and myocardial infarction 
was specifically ruled out.

With respect to the veteran's claim of a myocardial 
infarction in May 1997, bradycardia was diagnosed, and 
myocardial infarction was specifically ruled out.

With respect to the veteran's claim of a myocardial 
infarction in May 1998, congestive heart failure was 
diagnosed, and myocardial infarction was specifically ruled 
out. The veteran, at some point, had an inferior infarct, but 
it cannot be causally related to any VA medical treatment. 
The VA physician who examined the veteran in June 2003 and 
reviewed the medical evidence of record concluded that there 
was no relationship between prescribed medication and his 
cardiac condition. No medical opinion or other competent 
medical evidence to the contrary has been submitted.

Accordingly, the preponderance of the evidence is against the 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of myocardial infarcts, and it must be 
denied. 38 U.S.C.A. § 1151 (West 1991); 38 U.S.C.A. §§ 5103, 
5103A, 5104 (West 2002); 38 C.F.R. §§ 3.358, 3.800 (2004). 

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a skin disorder

In an October 1999 claim, the veteran contends that he got a 
rash all over his body which took four days to resolve, as a 
result of a December 1994 rhinoplasty performed by VA.

As this claim was filed after October 1, 1997, the new 
version of 38 U.S.C.A. § 1151 applies.

VA outpatient records reflect that the veteran has 
periodically been treated for skin conditions to include 
rashes, eczema, exerodermal eczema, actinic keratosis, and 
seborrheic dermatitis, before and after a December 1994 
rhinoplasty surgery.  Sometimes the rashes were considered 
attributable to prescribed medication, at which time the 
medication was discontinued and the rashes resolved.

There is no evidence of record reflecting the veteran 
acquired a skin rash following the December 1994 rhinoplasty 
surgery.

VA outpatient records show that the veteran was treated for 
eczema and actinic keratosis in December 1994, subsequent to 
rhinoplasty surgery.

In May 1996, the veteran developed a severe erythematous 
maculopapular rash on his face, neck, arms, back, chest, 
abdomen, and lower extremities after receiving clindamycin 
for sinusitis.  Clindamycin was discontinued and the rash 
resolved completely, without sequelae.

A June 2003 VA medical examination found areas where actinic 
keratosis were removed and some ecchymosis on his arms, 
neither of which are allergic rashes. No discrete 
maculopapular was found. When asked to point to the areas of 
chronic rash from his medications, all he could point to were 
the areas of ecchymosis and actinic keratosis.  The examiner 
concluded that, while the veteran had allergic reactions to 
cephalexin and clindamycin, they were without chronic 
sequelae.

An October 2004 VA outpatient record reflects treatment for 
diffuse pruritis and dermatitis.

There is no medical evidence of any chronic skin condition 
attributable to VA medical treatment.  There is no evidence 
of negligence, error in judgment, or other fault, or any 
causal connection between an additional disability and VA 
medical treatment. The June 2003 VA examiner concluded that 
the veteran's allergic reaction had resolved without chronic 
sequelae. Again, no medical opinion or other competent 
medical evidence to support the veteran's assertions has been 
provided.

Therefore, the preponderance of the evidence is against the 
claim for compensation under 38 U.S.C.A. § 1151 for a skin 
disorder and must be denied.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5104 (West 2002); 38 C.F.R. §§ 3.361, 3.800 (2004). 

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a chronic disability from a 
rhinoplasty procedure

In a February 2000 claim, the veteran contends that he now 
has additional nasal problems as a result of a December 1994 
rhinoplasty surgery performed by VA, to include bleeding when 
he blows his nose.

As this claim was filed after October 1, 1997, the new 
version of 38 U.S.C.A. § 1151 applies.

The first evidence of sinus trouble is a VA outpatient record 
of November 1992.  VA records between that time and the 
December 1994 rhinoplasty reflect complaints of nasal 
congestion, right worse than left, and nasal bleeding.  VA 
records between November 1992 and the December 1994 
rhinoplasty reflect medical findings of nasal obstruction 
with discharge, symptoms consistent with sinusitis, ethmoid, 
maxillary disease, marked nasal tip droop, nasal crusting, 
allergic rhinitis, right anterior nasal obstruction secondary 
to tip ptosis, epistaxis, and septum midline.

The December 1994 operative report contains a diagnosis of 
nasal obstruction and tip droop, with the veteran unable to 
breathe through his nose from nasal valve collapse secondary 
to tip droop.

VA medical records subsequent to the surgery show good 
cosmetic results, nasal valve collapse with inspiration, 
persistent right nasal obstruction, occasional bleeding, 
rhinitis, and some crusting. 

By May 1996, rhinitis was resolved and clinical findings 
showed the nose clear.  However, the veteran continued to 
report trouble breathing.

Following a September 1996 clinical finding of valve 
collapse, the veteran was fitted with nasal splints.  

A July 1999 VA outpatient record reflects the veteran's 
complaint of bleeding when he blows his nose, and a September 
2000 VA outpatient record reflects treatment for rhinorrhea.

In a June 2003 VA medical examination report, the examining 
physician noted that the veteran's septum was midline before 
the surgery and deviated to the right after surgery, and 
concluded that, while the veteran did not improve after his 
VA rhinoplasty surgery, there is no evidence that he suffered 
any additional disability as a result of the surgery.

The examining physician noted that the veteran signed a 
consent form explaining the risks of the rhinoplasty surgery 
which included the septum, continued bleeding and failure to 
improve breathing.  The only change to the veteran's 
condition prior to surgery noted by the examining physician 
was that his septum, which was midline, was now deviated 
right, which does not constitute an additional disability.

There is no evidence of negligence, error in judgment, or 
other fault, with respect to the rhinoplasty surgery.  There 
is no evidence that the veteran has an additional disability 
as a result of the rhinoplasty surgery.

The preponderance of the evidence is against the claim for 
compensation under 38 U.S.C.A. § 1151 for a chronic 
disability from rhinoplasty, and the claim must be denied.




ORDER

Entitlement to a compensable rating for hemorrhoids is 
denied.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of myocardial infarctions is 
denied.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a skin disorder is denied.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a chronic disability from a 
rhinoplasty procedure is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


